17‐2470‐cv 
Neary v. Gruenberg, Federal Deposit Insurance Corporation 
 
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                 AMENDED SUMMARY ORDER  
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY ORDER FILED 
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 
32.1 AND THIS COURT’S  LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS COURT, A PARTY MUST CITE EITHER THE  FEDERAL  APPENDIX OR AN ELECTRONIC DATABASE  (WITH THE 
NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY 
PARTY NOT REPRESENTED BY COUNSEL. 

 
      At a stated term of the United States Court of Appeals for the Second Circuit, 
held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 5th day of April, two thousand eighteen. 
                                              

PRESENT:  DENNIS JACOBS, 
          RICHARD C. WESLEY, 
              Circuit Judges. 
          RICHARD K. EATON,* 
              Judge.
______________________________________________________________  
 

BRIAN NEARY,  
 

                                    Plaintiff‐Appellant,           No. 17‐2470‐cv 
 

                  v.                                                      
 

MARTIN J. GRUENBERG,                        
          

                                    Defendant‐Appellee, 
          

FEDERAL DEPOSIT INSURANCE CORPORATION,                        
          

                                    Defendant. 

  Judge  Richard  K.  Eaton  of  the  United  States  Court  of  International  Trade,  sitting  by 
*

designation. 

                                                          1 
______________________________________________________________  

FOR APPELLANT:                      KRISTIAN ALFONSO (Marshall B. Bellovin, on the brief), 
                                    Ballon Stoll Bader & Nadler, P.C., New York, NY. 
  
FOR APPELLEE:          SHARANYA  MOHAN,  Assistant  United  States 
                       Attorney (Benjamin H. Torrance, Assistant United States 
                       Attorney,  on  the  brief),  for  Geoffrey  S.  Berman,  United 
                       States Attorney for the Southern District of New York.   
____________________________________________  
 
Appeal from the United States District Court for the Southern District of New 
York (Forrest, J.). 
 
      UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 

ADJUDGED  AND  DECREED  that  the  judgment  of  the  district  court  be  and 

hereby is AFFIRMED.   

         Brian J. Neary, an applicant for a financial regulatory position at the Federal 

Deposit  Insurance  Corporation  (FDIC),  claims  he  was  wrongfully  denied  a 

position  at  the FDIC.  Neary was 41  when  he  applied  for  the  job  in 2009.  Neary 

alleges violations of the Equal Protection Clause of the Fifth Amendment, the Age 

Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et seq., and New York 

City and State civil rights law. The crux of his complaint is that the FDIC’s hiring 

practices,  including  a  2012  Obama  Administration  initiative  that  encouraged 

federal  agencies  to  preferentially  hire  recent  college  graduates,  discriminated 

against  applicants  over  the  age  of  40.  The  District  Court  (Forrest,  J.)  dismissed 


                                                          2 
Neary’s federal law claims and declined to exercise supplemental jurisdiction over 

his  state  law  claims.  Neary  appealed.  The  FDIC  and  its  Chairman,  Martin  J. 

Gruenberg, were both defendants below. Chairman Gruenberg is a party to this 

appeal; the FDIC is not. We assume the parties’ familiarity with the underlying 

facts, the procedural history, and the issues presented for review. 

        1.    Neary  argues  the  District  Court  applied  the  wrong  standard  in 

dismissing his suit. According to Neary, the court converted defendants’ 12(b)(6) 

motion  into  a  12(d)  motion  and  treated  it  as  a  motion  for  summary  judgment 

without giving the parties a “reasonable opportunity to present all the material 

that is pertinent to the motion.” Fed. R. Civ. P. 12(d). In support of that argument, 

he offers the following: (1) the court referenced two cases, Gross v. FBL Financial 

Services, Inc., 557 U.S. 167 (2009) and McDonnell Douglas Corporation v. Green, 411 

U.S.  792  (1973),  neither  of  which  involved  motions  to  dismiss;  (2) the  decision 

recites  the  grant  of  summary  judgment  to  defendants;  and  (3) defendants 

submitted a declaration from a non‐party.1 

       Neary is correct that the opinion below stated that the court was entering 

“summary judgment.” See Neary v. Gruenberg, No. 16‐cv‐5551, 2017 WL 4350582, 


1 The court did not reference the declaration in its decision. As Neary rightly claims, there 
is no way to know if the court considered it.  

                                              3 
at *4 (S.D.N.Y. July 26, 2017); J. App’x 52. He is also correct that the court received 

“matters  outside  the  pleadings.”  Fed.  R.  Civ.  P.  12(d).  We  need  not,  however, 

consider his argument because our review is de novo. Littlejohn v. City of N.Y., 795 

F.3d 297, 306–07 (2d Cir. 2015). As such, we can and will resolve this case on the 

pleadings under the standard applicable to a 12(b)(6) motion.  

        2.    To survive a Rule 12(b)(6) motion to dismiss, a complaint must plead 

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. 

v. Twombly, 550 U.S. 544, 570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 

Although  we  assume  that  all  factual  allegations  in  the  complaint  are  true,  this 

“tenet . . . is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. “A claim has 

facial plausibility when the plaintiff pleads factual content that allows the court to 

draw  the  reasonable  inference  that  the  defendant  is  liable  for  the  misconduct 

alleged.” Iqbal, 556 U.S. at 678.  

        3.    Because age is not a suspect class, age‐based discrimination does not 

offend equal protection “if the age classification in question is rationally related to 

a  legitimate  [government]  interest.”  Kimel  v.  Fla.  Bd.  of  Regents,  528  U.S.  62,  83 

(2000).  “[W]hen  conducting  rational  basis  review  [courts]  will  not 

overturn . . . government action unless the varying treatment of different groups 



                                               4 
or  persons  is  so  unrelated  to  the  achievement  of  any  combination  of  legitimate 

purposes  that  we  can  only  conclude  that  the  government’s  actions  were 

irrational.” Id. at 84 (internal quotation marks and brackets omitted). Accordingly, 

Neary’s  equal  protection  claim  survives  a  12(b)(6)  motion  only  if  the  complaint 

pleads factual content sufficient to support a reasonable inference that the FDIC’s 

treatment of people ages 40 and older “is so unrelated to the achievement of any 

combination of legitimate purposes that [this Court] can only conclude that [its] 

actions were irrational.” Id. (internal quotation mark omitted).  

      Neary’s claim fails. He bases his argument on the Pathways Programs, an 

Obama  Administration  initiative  aimed  at  encouraging  federal  agencies  to  hire 

recent college graduates. See Exec. Order No. 13562, 3 C.F.R. § 291 (2011) (EO). His 

first problem, however, is timing: he was denied employment with the FDIC in 

2009. President Obama did not sign the EO until December 2010 and it did not 

come into force until July 2012. See Exec. Order No. 13562, 3 C.F.R. §§ 213, 291; 77 

Fed. Reg. 28,194, 28,194 (May 11, 2012). Moreover, even if Neary’s application had 

been  subject  to  the  EO,  he  was,  as  a  recent  college  graduate,  an  intended 

beneficiary  of  the  program  and  cannot  claim  harm  from  it.  Accordingly,  Neary 

lacks standing to challenge the implementation of the EO; he cannot demonstrate 



                                            5 
that he suffered an injury in fact. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 

(1992) (describing the three elements of the “irreducible constitutional minimum 

of standing,” including injury in fact).  

       Neary’s  second  problem  is  with  the  merits.  The  government’s  proffered 

justification  for  the  program  is  “to  replenish  a  workforce  containing  an  ever‐

growing number of Federal employees near[ing] retirement age with students and 

recent graduates.” Appellee’s Br. 15–16 (internal quotation marks omitted). Neary 

may  be  correct  that  the  government  could  have  adopted  a  different  selection 

process  to  identify  qualified  applicants  who  would  likely  become  long‐serving 

federal employees, and it may be true that the selection criteria the program used 

failed  to  account  for  the  work  preferences  of  Millennials,  but  that  is  not  the 

relevant inquiry. “[W]here rationality is the test,” the government does not violate 

equal  protection  “merely  because  the  classifications  made  by  its  laws  are 

imperfect.”  Mass.  Bd.  of  Ret.  v.  Murgia,  427  U.S.  307,  316  (1976)  (per  curiam) 

(internal quotation mark omitted).2 The government has proffered a rational basis 




2 Murgia involved a challenge to state law and was therefore brought under the Equal 
Protection Clause of the Fourteenth Amendment. 427 U.S. at 315–16. However, the Court 
has  interpreted  the  guarantees  of  equal  protection  under  the  Fourteenth  and  Fifth 
Amendments  as  being  coextensive,  and  the  cases  interpreting  the  Equal  Protection 
Clause therefore apply to Neary’s claims. See Weinberger v. Wiesenfeld, 420 U.S. 636, 638 

                                             6 
for its hiring practices and Neary’s allegations are insufficient to raise an inference 

that those practices violate equal protection. The District Court properly dismissed 

this claim. 

        4.     Neary’s claims under the ADEA fare no better. The ADEA provides 

that  “[a]ll  personnel  actions  affecting  employees  or  applicants  for  employment 

who  are  at  least  40  years  of  age . . . in  executive  agencies . . . shall  be  made  free 

from  any  discrimination  based  on  age.”  29  U.S.C.  § 633a(a).  An  ADEA  plaintiff 

may  attack  a  putative  employer’s  action  on  two  grounds:  disparate  impact  and 

intentional discrimination. See Smith v. City of Jackson, Miss., 544 U.S. 228, 231–32 

(2005).3 Neary raises both here.  

        5.     The government challenges Neary’s disparate impact claim for lack 

of standing under Federal Rule of Civil Procedure 12(b)(1). A 12(b)(1) motion may 

be based solely on the pleadings or it may be fact‐based. Carter v. HealthPort Techs., 

LLC, 822 F.3d 47, 56–57 (2d Cir. 2016). Where, as here, the motion is based on the 

sufficiency of the pleadings, the plaintiff bears no evidentiary burden and the court 




n.2 (1975). Thus, the District Court’s erroneous reference to Neary’s claim under the Equal 
Protection Clause, see Neary, No. 16‐05551, 2017 WL 4350582, at *2–3, is irrelevant. 
3 The Supreme Court has not to date recognized disparate impact claims under § 633a, 

which applies to federal employers, but it has recognized the availability of those claims 
under § 623, which applies to non‐federal employers. See id. at 231–33.  

                                                7 
must  “determine  whether  the  [p]leading  alleges  facts  that  affirmatively  and 

plausibly  suggest  that  the  plaintiff  has  standing  to  sue.”  Id.  at  56  (internal 

quotation  marks  and  brackets  omitted).  This  Court  reviews  a  district  court’s 

dismissal of a 12(b)(1) motion de novo. Id. at 56–57. 

      Neary lacks standing to challenge the Pathways Programs for the reasons 

explained above. He was an intended beneficiary of the initiative and it went into 

effect years after he applied for and was denied a job with the FDIC. His complaint 

has not alleged facts that affirmatively and plausibly suggest that he has standing, 

and the District Court properly dismissed the disparate impact claim.   

      6.     Finally, Neary alleges that 53 of the FDIC’s 54 new hires were under 

the age of 40, he was more qualified for the positions in question than any of the 

new hires, and the FDIC discriminated against him by treating him less favorably 

than similarly situated younger potential employees. Joint App’x 13, 16. This, he 

alleges, constitutes intentional age discrimination in violation of the ADEA.  

      At the pleadings stage for a claim of intentional employment discrimination, 

“the prima facie requirements are relaxed,” such that a plaintiff “can establish a 

prima facie case without evidence sufficient to show discriminatory motivation.” 

Littlejohn, 795 F.3d at 307 (citing McDonnell Douglas, 411 U.S. at 802). This Court, 



                                            8 
applying  the  McDonnel  Douglas  standard,  has  adopted  a  four‐part  test  for 

assessing  whether  a  plaintiff’s  intentional  employment  discrimination  claim 

survives  a  12(b)(6)  motion;  the  plaintiff  must  make  “a  showing  (1) that  she  is  a 

member of a protected class, (2) that she was qualified for the position she sought, 

(3) that she suffered an adverse employment action, and (4) can sustain a minimal 

burden of facts suggesting an inference of discriminatory motive.” See id. at 311. 

Iqbal’s “plausibility” requirement, which underpins the minimal burden standard 

from Littlejohn, “’asks for more than a sheer possibility that a defendant has acted 

lawfully.’” Id. at 310–11 (quoting Iqbal, 556 U.S. at 678).  

       Additionally, in Gross v. FBL Financial Services, Inc., 556 U.S. 167, 177 (2009), 

the Supreme Court held that ADEA plaintiffs bringing claims against non‐federal 

employers  under  § 623  must  allege  “that  age  was  the  ‘but‐for’  cause  of  the 

employer’s adverse action.” See also Vega v. Hempstead Union Free School Dist., 701 

F.3d 72, 85–86 (2d Cir. 2015). This Court has not expressly held in a precedential 

opinion that a federal sector applicant must also satisfy Gross’s but‐for standard, 

and we decline to do so now. But see McDonald v. U.S. Postal Serv. Agency, 547 Fed. 

Appx.  23,  25  (2d  Cir.  2013)  (summary  op.).  The  sole  element  at  issue  here  is 

whether Neary has made a sufficient showing of facts to support an inference of 



                                              9 
discriminatory motivation; even under the less demanding Littlejohn standard, he 

has not.  

      As noted above, Neary alleges that 53 of the FDIC’s 54 new hires were under 

the age of 40. But he fails to plead facts that allow us to infer that the applicants 

ultimately hired were disproportionately younger than 40, relative to the applicant 

pool.  And  Neary  cannot  complain  of  a  disparate  impact  based  on  the  CEP 

Program’s recent graduation requirement because, as a recent graduate himself, 

he lacks standing to challenge it. Thus, the factual allegations in Neary’s complaint 

are insufficient as a matter of law to create an inference that his age played a role 

in the FDIC’s hiring decision, even under Littlejohn’s relaxed pleading standard. 

Accordingly, the district court properly dismissed his claim under Rule 12(b)(6).  

      For  the  reasons  stated  above,  the  judgment  of  the  District  Court  is 

AFFIRMED. 

 
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 




                                         10